DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statements (IDS) submitted on 12/20/2021 has been considered by the examiner.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scheie et al. (US 2007/0203305-of record).

With respect to claims 1, 5 and 9, Scheie teaches a method for achieving a one component growable resin system (“Solid State Modification”, Pa [0039]), the method comprising the steps of:
(A) providing a quantity of growable resin (“a commercial propylene-ethylene impact copolymer powder”), a quantity of growth initiator (“2,5-dimethyl-2,5-di-(t-butylperoxy) hexane”), wherein the quantity of growable resin is in a solid state (“powder”), and wherein the quantity of growth initiator is inherently in an inactive form (Pa [0039]);
(B) contacting a usable initiator portion with a usable resin portion, wherein the usable resin portion is from the quantity of growable resin, and wherein the usable initiator portion is from the quantity of growth initiator, and wherein the usable resin portion includes a plurality of resin molecules (“The impact copolymer powder was combined with 10 ppm 2,5-dimethyl-2,5-di-(t-butylperoxy) hexane and tumbled for 15 minutes at 25° C.”, Pa [0039]); and
(C) activating the usable initiator portion in order to initiate a chemical reaction amongst the plurality of resin molecules, wherein the chemical reaction increases the molecular weight of the usable resin portion (“The powder was then transferred to an oven and heated at 120° C. for 20 hours after which time essentially all of the peroxide was decomposed.”, “the formation of long-chain branches”, Pa [0039]).

With respect to claim 3, since Scheie as applied to claim 1 above teaches that the impact copolymer powder was combined with 10 ppm 2,5-dimethyl-2,5-di-(t-butylperoxy) hexane and tumbled for 15 minutes at 25° C. to insure uniform distribution and adsorption on the powder particles (Pa [0039]), the usable resin portion (“the impact copolymer powder”) would be inherently coated with the usable initiator portion.

With respect to claim 4, Scheie as applied to claim 1 above teaches processing the quantity of growth initiator into the quantity of growable resin (“The impact copolymer powder was combined with 10 ppm 2,5-dimethyl-2,5-di-(t-butylperoxy) hexane and tumbled for 15 minutes at 25° C. to insure uniform distribution and adsorption on the powder particles.”, Pa [0039]).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Alternatively, claims 1-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Caillie et al. (US 2015/0247071).

With respect to claims 1 and 5, Caillie teaches a method for achieving a one component growable resin system (“a method for joining or adhering plastic to a substrate”, Pa [0011]), the method comprising the steps of:
(A) providing a quantity of growable resin (“furnishing a plastic material that encompasses at least one thermally reversibly cleavable polymer”, Pa [0011]), a quantity of growth initiator (“the at least one thermally reversibly cleavable polymer …of the plastic substrate …can contain at least one initiator … to initiate repolymerization… radical”, Pa [0177] in another embodiment. Thus, one would have found it obvious to provide the initiator with the substrate in order to initiate repolymerization.), wherein the quantity of growable resin is in a solid state (since Caillie teaches further heating step for thermally reversibly cleaving and repolymerization (Pa [0011], [0164] and [0177]), the plastic material before heating would be inherently in a solid state.), and wherein the quantity of growth initiator is inherently in an inactive form before heating;
(B) contacting a usable initiator portion with a usable resin portion (“bringing the plastic material into contact with a substrate”, Pa [0011]; “the at least one thermally reversibly cleavable polymer…of the plastic substrate can contain at least one initiator”, Pa [0177]), wherein the usable resin portion is from the quantity of growable resin, and wherein the usable initiator portion is from the quantity of growth initiator, and wherein the usable resin portion includes a plurality of resin molecules; and
(C) activating the usable initiator portion in order to initiate a chemical reaction amongst the plurality of resin molecules, wherein the chemical reaction increases the molecular weight of the usable resin portion (“a portion of the plastic material which is brought into contact with the substrate being heated to a temperature at which the at least one thermally reversibly cleavable polymer becomes thermally cleaved.”, Pa [0011]; “thermally reversibly cleaved and repolymerized”, Pa [0164] and [0177] in another embodiment. One would appreciate that repolymerization means the chemical reaction increasing the molecular weight of the resin.)

With respect to claims 2 and 3, Caillie as applied to claim 1 above further teaches in another embodiment of Fig. 5, manufacturing variant vi), providing a mold assembly with a first engagement surface (“plastic substrate 2”) and a second engagement surface (“a plastic 1′, 2′ ”), wherein the first engagement surface and the second engagement surface are offset from each other; and positioning the usable resin portion (“plastic material 1”) within the mold assembly (“a plastic substrate 2 that is joined, in particular adhesively bonded, indirectly to a plastic 1′, 2′ by way of a method according to the present invention, via an intermediate material layer 1 made of plastic material 1 encompassing at least one thermally reversibly cleavable polymer.”, Pa [0223]). Even if Caillie is silent to coating the first engagement surface with the usable initiator portion and coating the second engagement surface with the usable initiator portion, Caillie further teaches that optionally, the at least one thermally reversibly cleavable polymer of the plastic substrate and/or of the further plastic material can contain at least one initiator, in particular to initiate repolymerization (Pa [0177]), thus one would have found it obvious to include the initiators in both plastic substrate 2 and the plastic 1′, 2′ in order to initiate repolymerization, and one would appreciate that the surfaces of the plastic substrate 2 and the plastic 1′, 2′ would inherently comprise so be coated with the initiator.

With respect to claim 4, Caillie as applied to claim 1 above further teaches processing the quantity of growth initiator into the quantity of growable resin (“the at least one thermally reversibly cleavable polymer of the plastic substrate and/or of the further plastic material can contain at least one initiator, in particular to initiate repolymerization”, Pa [0177]).

With respect to claim 6, Caillie as applied to claim 1 above further teaches applying electromagnetic energy to the usable initiator portion (“heating of the portion of the plastic material, in particular in method task c), is accomplished … by way of electromagnetic radiation, for example a laser, and/or via microwaves and/or infrared (IR) radiation.”, Pa [0129]).

With respect to claim 9, Caillie as applied to claim 1 above further teaches that the quantity of growable resin is selected from the group consisting of: urethane resin, acrylic resin, polymethacrylate resin, polyolefin resin, and combinations thereof (Pa [0159]).

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Caillie et al. (US 2015/0247071) as applied to claim 1 above, and further in view of Hirota et al. (US 2019/0036090).

With respect to claims 7 and 8, Caillie as applied to claim 1 above further teaches that the quantity of growable resin compositionally includes epoxy resins, polyurethanes, polystyrene (PS), polymethyl methacrylate (PMMA), and combinations or mixtures thereof (Pa [0159]), but is silent to a cycloaliphatic/heterocyclic epoxy.
In the same field of endeavor, composition for a packaging material, Hirota teaches that an adhesive layer having excellent bond strength can be obtained from the composition (Pa [0039]) comprising a modified olefin polymer, a crosslinking agent, and a catalyst (Pa [0012]-[0015]), and examples of the alicyclic epoxy compound include vinylcyclohexene dioxide (Pa [0153]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Caillie with the teachings of Hirota and substitute Hirota’s composition for Caillie’s polymer for the purpose of obtaining the adhesive layer having excellent bond strength.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNJU KIM whose telephone number is (571)270-1146.  The examiner can normally be reached on 7:30-4:00 EST M-Th; Flexing Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUNJU KIM/Examiner, Art Unit 1742